      Case 3:19-cv-03175-RV-HTC Document 16 Filed 04/21/20 Page 1 of 2
                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

LARRY BOND GOLSON,

      Plaintiff,

v.                                               Case No. 3:19cv3175-RV-HTC

R.A. MITCHELL,

     Defendant.
________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 20, 2020. (Doc. 15). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
      Case 3:19-cv-03175-RV-HTC Document 16 Filed 04/21/20 Page 2 of 2
                                                                           Page 2 of 2


      2.     This case is DISMISSED WITHOUT PREJUDICE for failure to

effect service, pursuant to Federal Rule of Civil Procedure 4, and failure to comply

with an order of the Court.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 21st day of April, 2020.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3175-RV-HTC
